internal_revenue_service number release date index number ---------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-118546-07 date october legend taxpayer ----------------------------------------------------- trust ---------------------- ------------------------------------------------------------------------------------------ ------------------ ---------------- ----------------------------------------------------------------------------- union state dear ---------------- this is in reply to the letter dated date and subsequent correspondence in which your authorized representatives requested a ruling on your behalf union is a labor_organization in state that includes several bargaining units union’s bargaining units negotiate benefits on behalf of their members taxpayer is a member of one of union’s bargaining units union established trust as a means of funding retiree health benefits for its members the program trust is designed to allow members to pre-fund retiree health coverage while they are employed by mandatory_contributions made through salary reduction trust will provide health benefits to retired employees their spouses dependents as defined in sec_152 of the internal_revenue_code the code and nondependent domestic partners to the extent coverage is provided to nondependent domestic plr-118546-07 partners the value of coverage for the domestic partner will be currently included in an employee’s gross_income trust is governed by a board_of trustees comprised of employer trustees and union trustees the employer trustees and union trustees each have equal voting power each of union’s bargaining units negotiates the terms of participation in a collective bargaining agreement cba the program is a part of the cba each cba is subject_to a vote by the members of the respective bargaining units a majority vote is required for approval once approved all bargaining unit members are subject_to the terms of the cba no employee may elect whether to participate or choose the contribution amount to the program it is represented that there is no individual employee election with respect to any part of the program each cba also includes a provision regarding whether accrued sick and vacation_leave will be contributed pursuant to a non-elective requirement upon retirement this provision also requires a majority vote for approval once approved all bargaining unit members are subject_to the mandatory provision if the bargaining unit votes to participate in the program then mandatory_contributions are negotiated into the cba for the entire bargaining unit mandatory salary reduction contributions are automatically deducted from an employee’s wages and placed in an employee account in trust there are no elective employee contributions to trust employees can only receive funds from the account after retirement and only for health insurance premiums or the reimbursement of medical_expenses contributions cannot be rebated or refunded to employees taxpayer is employed by a participating employer and is a member of one of union’s bargaining units that elected to participate in the program and negotiated to make mandatory_contributions to trust pursuant to a cba sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries pr sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust plr-118546-07 or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 based on the information submitted and representations made we conclude as follows mandatory salary reduction contributions made to trust on your behalf that are used exclusively to pay for your accident or health coverage and that of your spouse and your dependents as defined in sec_152 of the code are excludable from your gross_income under sec_106 of the code no opinion is expressed concerning the federal tax consequences to you under any other provision of the code other than as stated herein specifically sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether the program satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations no opinion is expressed concerning the federal tax status of trust or the federal tax treatment of trust’s income under any provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
